Case 1:19-cv-12002-RMB-AMD Document 7 Filed 07/17/19 Page 1 of 1 PagelD: 54

AO 458 (Rev, 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

 

 

 

for the
District of New Jersey
Audra Capps; and Douglas Robert Gibson, Jr. )
Plaintiff )
v. ) Case No. 1:19-cv-12002
__ Bryan Orndorf; Jody Farabella; City of Millville et al )
Defendant )
APPEARANCE OF COUNSEL
To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Police Officer Bryan Orndor; Chief of Police Jody Farabella and the City of Millvile

Date: 07/17/2019

 

Printed name and bar number

210 New Road - Suite 12
Linwood Greene
Linwood, NJ 08221

Address

ambarker@barkerlawfirm.net
E-mail address

- (609) 601-8677

Telephone number

(609) 601-8577

FAX number
